Citation Nr: 1704053	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  09-42 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left wrist traverse fracture (left wrist disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois denying the Veteran's claim for a rating in excess of 10 percent for his left wrist injury.  This appeal was previously remanded to the Agency of Original Jurisdiction (AOJ) on multiple occasions, most recently in March 2016, and has now been returned to the Board for further adjudication.

The Veteran testified before the undersigned Veterans Law Judge in April 2012 at a hearing in Chicago, Illinois.  A transcript of the hearing has been associated with the claims file.

The Board has considered documentation included in the Virtual VA system and the Veterans Benefits Management System (VBMS) in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, because the AOJ did not comply with the remand directives contained in the March 2016 remand decision, another remand is required.

Here, the AOJ was directed to conduct a supplemental examination of the Veteran to assess any neurological abnormalities associated with his service-connected left wrist disability.  However, no such examination was provided.  The AOJ instead procured an etiology opinion regarding reported left wrist symptoms contained in the September 2015 VA examination report.  Accordingly, on remand, the Veteran should be scheduled with a neurologist or another similarly qualified professional to conduct a neurological examination of the Veteran's left wrist for any and all neurological abnormalities associated with his left wrist fracture, as previously requested.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Schedule the Veteran for a neurological examination with a neurologist or a similarly qualified clinician to determine the current severity of any neurological abnormalities associated with the Veteran's left wrist fracture residuals.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.
b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of any neurological abnormalities associated with the Veteran's service-connected left wrist disability as well as any impact these symptoms have on his daily activities and ability to work.

c. The examiner must provide all findings, along with a complete rationale for any medical conclusions or opinions expressed in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




